Citation Nr: 1646063	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-27 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, claimed as secondary to service-connected left ankle tendonitis.

2.  Entitlement to service connection for a lumbar spine disorder, claimed as secondary to service-connected left ankle tendonitis.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran served on active duty service from January to May 1986, from November 1990 to April 1991, and from June 2007 to June 2008.

The issues of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right wrist disorder was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected left ankle disability.

2.  A low back disorder was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  A low back disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right wrist and lumbar spine disorders were caused by or aggravated by his service-connected left ankle tendonitis.  Specifically, he alleges that his left ankle disability caused an uneven gait which resulted in a fall and injuries to the right wrist and lumbar spine.  Direct service connection has not been alleged.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

At the outset, the Board notes that, although the RO considered the claims for service connection for a right wrist disorder and a lumbar spine disorder on both direct and secondary theories of entitlement, there is no evidence or allegation that right wrist and lumbar spine disorders had their onset during or are otherwise related to service.  The service treatment records are negative for any complaint, finding or diagnosis related to any right wrist and lumbar spine disorders.  Therefore, no right wrist and lumbar spine disorders were shown, or is alleged, to have occurred, during service.

Moreover, as indicated below, there is no documented evidence of a right wrist disorder until November 2010 and a lumbar spine disorder until September 2009, or more than a year after his discharge from his final period of service - a factor that weighs against a claim for direct service connection - if, in fact, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Here, however, in connection with the claims, the Veteran has only asserted that his right wrist disorder and lumbar spine disorder are secondary to his service-connected left ankle tendonitis.  Given the complete absence of evidence or allegation that the right wrist and lumbar spine disorders are service related, the Board will focus on the assertion of secondary service connection. 

In January 2010, the Veteran injured his right wrist.  The initial private treatment record indicated that he slipped on ice and fell.  An X-ray showed that a hairline fracture of the distal radius could not be ruled out.  Two days later, he was examined in VA's orthopedic clinic and reported that his left ankle "kicked out from him" and he fell onto his right hyperextended wrist.  He was eventually casted.  At the time of the fall, he reported a past medical history of low back pain, among other things, but there was no specific complaint regarding the back as a result of the fall.  

In a December 2010 annual physical, it was reported that the Veteran complained of low back pain when he slipped on grass and fell back.  In a November 2011 VA examination, he stated that an acute episode of falling when getting out of his truck in 2010 caused his chronic back pain.  It is unclear whether the right wrist and back complaints were from one incident or two.  Regardless, diagnoses of right wrist fracture and degenerative disc disease and degenerative joint disease have been shown.

Therefore, the threshold questions are whether the Veteran's left ankle disability caused him to fall and whether that fall caused his right wrist and low back disorders.  

As to the right wrist, there is no doubt that the fall caused the Veteran's right wrist hairline fracture; however, the evidence does not support that he fell as a result of the left ankle.  As noted above, at the time of the fall, he reported that he fell on ice.  It is reasonable to conclude that falling on ice is not an uncommon event and breaking a bone as a result is not an unusual consequence of falling on ice.  

Moreover, in a November 2011 VA examination undertaken to address the issue of causation, the examiner opined that it was less likely than not (less than 50 percent probability) that the right wrist disorder was caused by the left ankle disability.  The examiner reasoned that left ankle instability was not found on objective examination in 2009, that there was no connection between the wrist and left ankle, and that the Veteran's gait was symmetric on examination.  This is consistent with the Veteran's contemporaneously statements that his January 2010 fall was due to ice and did not otherwise report ankle instability.

This finding is also supported by the clinical evidence.  The record shows that the Veteran's last ankle sprain occurred in August 2008.  In a September 2009 clinical note, just months prior to the January 2010 fall, he reported a past history of a sprained left ankle that intermittently caused him discomfort.  On physical examination, he had good ankle strength and range of motion of his extremities was intact.  This evidence suggests that his left ankle tendonitis was quiescent at the time.  While he later reported that his left ankle kicked out from him when he fell, it is reasonable to conclude that his ankle kicked out due to slippage on ice rather than as a result of the ankle disability itself.

As to the low back, the evidence reflects that the Veteran experienced problems with his back well before the January 2010 fall.  Turning again to the September 2009 clinical note, he reported a several week history of intermittent lower back pain with intermittent problems over the past two years with ankle flare-ups.  Physical examination showed that his back motion was full and without pain or tenderness, straight leg raises were full, and reflexes were intact.  The clinician attributed the Veteran's back pain to strain and degenerative disc and joint disease, but not to a left ankle disability.  This opinion was rendered prior to the time of the January 2010 fall.  

This finding is supported by the November 2011 VA examination undertaken to address the issue of secondary service-connection.  After a review of the file and an examination of the Veteran, the examiner opined that it was less likely than not (less than 50 percent probability) that the lumbar spine disorder was caused by the left ankle disability.  The examiner reasoned that the Veteran had various levels of degeneration in his back that likely occurred over the years of use and not at one time.  The examiner further noted that the Veteran's gait was symmetric, that there was no connection between the ankle and the back, and that one incident of a fall did not cause the degeneration of the back which likely caused the eventual disc protrusion.  

Based on the foregoing, the preponderance of the medical evidence is against the claims for service connection for a right wrist disorder and a lumbar spine disorder.  While the evidence shows that the Veteran has residuals of a right wrist fracture and a currently-diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service-connected left ankle tendonitis.  

In this regard, the Board places great probative weight on the November 2011 VA examiner's opinion that the Veteran's right wrist disorder and/or low back disorder were not the result of his left ankle disability as his various levels of back degeneration likely occurred over years of use rather than one fall, that his gait was symmetric on examination (i.e., there was no unsteady gait present) and that the clinical evidence did not document left ankle instability.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. No contrary probative medical opinion is of record.  

The Board has also considered the Veteran's lay statements that his current right wrist and lumbar spine disorders are related to his left ankle disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his symptoms; however, as to the etiology of the right wrist and lumbar spine disorders, such subject matter is complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In this regard, knowledge of right wrist and lumbar spine disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board accords the Veteran statements regarding the etiology of the right wrist and lumbar spine disorders to have lesser probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   Additionally, the opinion of the November 2011 VA examiner who has the necessary training and medical knowledge to competently speak to the issues are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his service-connected left ankle tendonitis and his current right wrist and lumbar spine disorders.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the onset of his disabilities and the current nature of his right wrist and lumbar spine disorders.  Therefore, the Board accords greater probative weight to the VA examiner's opinions.

For all the foregoing reasons, the appeals are denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same March 2011 letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the service treatment records, VA outpatient treatment records and various private treatment records, have been obtained and considered.  A July 2015 inquiry to the Social Security Administration was negative.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  He was also provided with an examination in November 2011, the report of which has been associated with the claims file.  The Board finds that the examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the claims.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right wrist disorder, claimed as secondary to service-connected left ankle tendonitis, is denied.

Service connection for a lumbar spine disorder, claimed as secondary to service-connected left ankle tendonitis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for obstructive sleep apnea and a lumbar spine disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran alleges that his diagnosed obstructive sleep apnea had its onset during service.  Service treatment records reflect complaints of difficulty sleeping following a change in work shift and an assessment of "mismatch of sleep/wake schedule with lifestyle needs" in September 2007.  An assessment of mismatch of sleep/wake schedule was made in April 2008.  He requested a sleep study and an impression of sleep apnea was made in a September 2009 VA treatment note.  A VA etiology opinion has not yet been obtained.  On remand, such an opinion should be obtained.

Updated VA treatment records dated from June 2015 to the present should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from dated from June 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded an examination to determine the etiology of his diagnosed obstructive sleep apnea.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted.  If the Veteran does not attend the examination, the examiner is requested to render an etiological opinion based on the evidence of record, to the extent possible.

Thereafter, the examiner is asked to furnish an opinion with respect to the following question:
* 
Is it at least as likely as not (50 percent or greater probability) that the diagnosed obstructive sleep apnea had its onset during any period of service, or is otherwise related to such periods of service, to include complaints of difficulty sleeping following a change in work shift in September 2007 and assessments of a mismatch of sleep/wake schedule with lifestyle needs in September 2007 and April 2008? 

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  

If the claim remand denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


